

Exhibit 10.1




[nbh.jpg]


2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
(FOR NON-EMPLOYEE DIRECTORS)


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of May 2,
2013 (the “Date of Grant”), is made by and between National Bank Holdings
Corporation, a Delaware corporation (“NBHC”), and [ ] (“Participant”).
WHEREAS, NBHC has adopted the National Bank Holdings Corporation 2009 Equity
Incentive Plan (the “Plan”); and
WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it would be in the best interests of NBHC and its
stockholders to grant Participant a number of shares of NBHC’s Common Stock (the
“Shares”) on the terms and subject to the conditions set forth in this Agreement
and the Plan.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Award.
a.Grant. NBHC hereby grants to Participant an award of Restricted Stock with
respect to an aggregate of [ ] restricted Shares (the “Restricted Stock”), on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan.
b.Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.
2.Vesting.
a.General. Except as may otherwise be provided herein, (i) one half (rounded
down to the nearest whole share if applicable) of the Shares of Restricted Stock
shall vest on the 180th day following the Date of Grant and (ii) the remaining
Shares of Restricted Stock shall vest on the day before the next annual meeting
of shareholders that occurs after the Date of Grant, in each case, subject to
Participant not having incurred a Termination of Service as of the applicable
vesting date
b.Termination of Service. Except as provided in this Section 2(b), in the event
that Participant incurs a Termination of Service, unvested Restricted Stock
shall be forfeited by Participant without consideration. Notwithstanding the
foregoing, in the event that Participant incurs a Termination of Service due to
Participant’s death or Disability, any unvested Restricted Stock shall
accelerate and vest in full as of the date of Termination of Service.

































Non-Employee Director – May 2013

--------------------------------------------------------------------------------

[nbh2.jpg]

3.Tax Withholding. Participant (or, in the event of his death, any beneficiary),
shall generally be solely responsible for any federal, state or local income or
self employment taxes that he incurs in connection with the receipt of the award
of Restricted Stock or the vesting of such Restricted Stock and NBHC shall
generally have no obligation or liability with respect to Participant’s (or, in
the event of his death, any beneficiary’s) satisfaction of such taxes and shall
have no withholding obligations with respect thereof. Notwithstanding the
foregoing, despite the fact that NBHC has no tax withholding obligation upon the
vesting of Restricted Stock, Participant shall surrender to NBHC shares with a
Fair Market Value that is no less than Participant’s reasonable estimate of the
amount of any federal, state, or other income, employment, self employment, or
other taxes that Participant will be obligated to pay with respect to the
vesting of the Restricted Stock. The preceding sentence shall not apply in the
event that Participant has made a Section 83(b) election. NBHC shall remit the
Fair Market Value of the surrendered Shares to the appropriate tax authorities
as directed by Participant.
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
NBHC’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF
PARTICIPANT REQUESTS NBHC OR ITS REPRESENTATIVE TO ASSIST PARTICIPANT IN MAKING
THIS FILING.
Participant shall promptly notify NBHC of any election made pursuant to Section
83(b) of the Code.
Participant acknowledges that the tax laws and regulations applicable to the
Restricted Stock and the disposition of the Restricted Stock following vesting
are complex and subject to change, and it is the sole responsibility of
Participant to obtain Participant’s own advice as to the tax treatment of the
terms of this Agreement.
4.Issuance of Restricted Stock. The Restricted Stock shall be issued by NBHC and
shall be registered in Participant’s name on the stock transfer books of NBHC
promptly after the date hereof. Any certificates representing Restricted Stock
shall remain in the physical custody of NBHC or its designee at all times prior
to, in the case of any particular Share of the Restricted Stock, the date on
which such Share vests. Any certificates representing Restricted Stock shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:
Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the National Bank Holdings Corporation 2009 Equity
Incentive Plan and a Restricted Stock Award Agreement, dated as of May 2, 2013,
between National Bank Holdings Corporation and [participant’s name]. A copy of
such Agreement is on file at the offices of National Bank Holdings Corporation.
As soon as practicable following the vesting of any Restricted Stock, NBHC shall
ensure that its stock transfer books reflect the vesting. If certificates for
the Restricted Stock exist, such certificates for such vested Restricted Stock
shall be delivered to Participant or to Participant’s legal representative along
with the stock powers relating thereto.
































5.Dividend and Voting Rights. After the Date of Grant, Participant shall be the
record owner of the Restricted Stock unless and until such Shares are forfeited
pursuant to Participant’s Termination of Service or sold or otherwise disposed
of, and as record owner shall be entitled to all rights of a common stockholder
of NBHC, including, without limitation, voting rights

2
Non-Employee Director

--------------------------------------------------------------------------------

[nbh2.jpg]

and rights to payment of cash or in-kind dividends, if any, with respect to the
Restricted Stock; provided that the Restricted Stock shall be subject to the
limitations on transfer and encumbrance set forth in this Agreement and the
Plan.
6.Transferability. The Restricted Stock may not, at any time prior to becoming
vested, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against NBHC, its
Subsidiary or Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. The Restricted Stock shall be subject to the restrictions set forth
in the Plan and this Agreement.
7.Adjustment. In the event of any event described in Section 13 of the Plan
occurring after the Date of Grant, the adjustment provisions as provided for
under Section 13 of the Plan shall apply to the Restricted Stock.
8.Change in Control. In the event of a Change in Control of NBHC occurring after
the Date of Grant, the provisions set forth in Section 14 of the Plan shall
apply to the Restricted Stock.
9.Reserved
10.Miscellaneous.
a.Confidentiality of this Agreement. Participant agrees to keep confidential the
terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant. This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.
b.Waiver and Amendment. The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the Restricted Stock granted
thereunder; provided that any such waiver or amendment that would impair the
rights of any Participant or any holder or beneficiary of any Restricted Stock
theretofore granted shall not to that extent be effective without the consent of
Participant. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.
 








































c.Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:
if to NBHC to:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111

3
Non-Employee Director

--------------------------------------------------------------------------------

[nbh2.jpg]

Facsimile: 617-303-1809
Attention: Mark W. Yonkman
if to Participant: at the address last on the records of NBHC.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile.
d.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
e.No Rights to Service. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of NBHC or its Affiliates or shall interfere with or
restrict in any way the right of NBHC or its Affiliates, which is hereby
expressly reserved, to remove, terminate or discharge Participant at any time
for any reason whatsoever.
f.Beneficiary. Participant may file with NBHC a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
NBHC. The last such designation received by NBHC shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by NBHC prior to Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by Participant, the beneficiary shall be deemed to be his
spouse or, if Participant is unmarried at the time of death, his estate.
g.Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of NBHC, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.
h.Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
with respect thereto.






































i.Bound by the Plan. By signing this Agreement, Participant acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.
j.Governing Law. This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of Delaware without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.
k.Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
l.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

4
Non-Employee Director

--------------------------------------------------------------------------------

[nbh2.jpg]

11.Compliance with Legal Requirements. The grant of the Restricted Stock and any
other obligations of NBHC under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
National Bank Holdings Corporation
 
National Bank Holdings Corporation
 
 
 
 
 
By:
Lisa R. Monteleone
 
By:
Mark W. Yonkman
Title:
Chief Human Resources Officer
 
Title:
General Counsel and Secretary
 
 
 
 
 
Participant:
 
 
 
 
 
 
 
 
 




5
Non-Employee Director